                         Case 2:20-cr-00045-GAM Document 32 Filed 02/20/20 Page 1 of 1

AO 442 (Rev 11/11) Arrest Warrant
                                                                                                 Si;;JJJj1Jr1:ECEIHli
                                                                                                                UNITED ST A TES HARSHA!
                                           UNITED STATES DISTRICT COURT
                                                                                                                   2020 JAN 29 PH 2: 39
                                                                          for the
                                                       Eastern District of Pennsylvania
                                                                                                                  EASTERN DISTRICT Of
                                                                                                                    PENNS YLVAN!h

                      United States of America
                                  v.                                        )
                       ABDUR RAHIM ISLAM                                    )       Case No.     20cr45-1
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                               Defendant


                                                        ARREST WARRANT
To:       Any authorized law enforcement officer

          YOlJ ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)        ABDUR RAHIM ISLAM
who is accused of an offense or violation based on the following document filed with the court:

g     Indictment           0    Superseding Indictment         '.7 Information          n   Superseding Information           O Complaint
'.7 Probation Violation Petition            '.7 Supervised Release Violation Petition             '.7 Violation Notice        '.7 Order of the Court

This offense is briefly described as follows:
  18:1962(d)- RICO CONSPIRACY -1 COUNT
  18.1343, 1346 - HONEST SERVICES WIRE FRAUD - 8 COUNTS
  18:1952(a)(3)- USE OF INTERSTATE FACILITY TO FURTHER RACKETEERING - 1 COUNT
  18:1343 -WIRE FRAUD - 6 COUNTS
  26:7206(2)- FALSE TAX RETURNS- 6 COUNTS
  18:2 -AIDING AND ABETTING



Date:          01/28/2020


City and state:        ___f_HILA., PA.



                                                                          Return

          This warrant was recem on (date)           j-:Jf..,,.;;_<J;.)         , and the person was arrested on (date) _     /r JJ--cl. 0 µ
at (city and state)                 / v/l _ __ _ _


Date:
                                                                                                  Arresting officer ·s signature



                                                                                                     Printed name and tztle
